Citation Nr: 1819848	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-30 118	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to March 27, 2009, for the grant of a 10 percent rating for residuals of a left index finger injury, to include due to clear and unmistakable error (CUE) in a May 1983 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that although a March 2015 Form 8 indicated that the issue of entitlement to a rating in excess of 10 percent for residuals of a left index finger injury was also on appeal, in the August 2014 VA Form 9, Substantive Appeal, the Veteran only appealed the issue of entitlement to an earlier effective date for the 10 percent rating for residuals of a left index finger injury.  A June 2015 RO hearing and August 2015 appellant's brief also reflect that the only issue the Veteran appealed is entitlement to an earlier effective date for a 10 percent rating for residuals of a left index finger injury.  


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claim regarding his left index finger is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in July 2016, the Veteran specifically stated that he wished to withdraw his appeal pertaining to his left index finger.  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


